Order
PER CURIAM.
Erie Jones appeals the judgment of his conviction, after a jury trial in the Circuit Court of Jackson County, of domestic assault in the second degree, § 565.073. As a result of his conviction, he was sentenced as a prior and persistent offender, § 558.016, to a term of imprisonment of eight years in the Missouri Department of Corrections.
The appellant raises two points on appeal. In Point I, he claims that the trial court erred in admitting at trial, over his objection, evidence that he had previously assaulted the victim by slapping her because it was evidence of uncharged crimes that was neither logically nor legally relevant. In Point II, he claims that the trial court erred in denying his motion to suppress and admitting at trial, over his objection, certain of the incriminating statements he made to the police because they were obtained in violation of his Fifth Amendment right to be free from self-incrimination.
We affirm pursuant to Rule 30.25(b).